DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 2, 2021 has been entered.
The amendment of claims 1-3 has been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on December 2, 20201, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. The prior art rejections been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) rejections and incorporated allowable subject matter with the independent claims.
The prior art of record teaches that it was known at the time the application was filed to determine parking spots using the images acquired by the vehicle. The prior art further teaches that it was known to use a straight line connected by two points to direct the vehicle into the parking spot. However, the prior art, alone or in combination does not appear to explicitly teach or suggest that the direction of the straight line connected by two predetermined points are used to detect the parking space.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667